DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (U.S Pre-Grant Publication 20060204363) hereinafter Yen.
Regarding claim 1, Yen discloses:
a centrifugal fan {[0001]}, comprising:
a housing {Figure 8 (23) and (24)};
and an impeller {Figure 8 (21) and (22)}, comprising:
a fan hub {Figure 8 (21)},
rotatablv disposed in the housing along an axis {Figure 8, axis shown but not labeled},
and is configured to rotate in a rotating direction {Figure 8 counterclockwise, [0003] and [0031]};
and a plurality of blades connecting to the fan hub {Figure 8 (22) are connected to (21)},
the end of each one of the blades having a first extending portion {Figure 8 (223)} and a second extending portion {Figure 8 (222)},
 the first extending portion and the second extending portion are configured along the direction of the axis {Figure 8 (222) and (223) have a length that is along the direction of the axis},
and extending directions of the first extending portion and the second extending portion are different along the rotating direction {Figure 8 (222) and (223) extend in different directions as one moves radially outward along the blade},
and form an angle difference therebetween {Figure 8 shows (222) and (223) having a clear angular separation and different orientation at the radially outward end of the blades as viewed from the rotation axis of the impeller}.
Regarding claim 2, Yen further discloses:
wherein each of the blades further comprises a body portion {Figure 8 (221)},
one end of the body portion is connected to the fan hub {Figure 8 (221) connects to (21)},
and the other end of the body is connected to the corresponding first extending portion and the second extending portion in a radial direction perpendicular to the axis portion {Figure 8, the radially further out end of (221) that is connected to (222) and (223)},
and the body portion is parallel to the corresponding first extending portion {Figure 7 (223) extends in same direction as (221)}.
Regarding claim 3, Yen further discloses wherein the second extending portion {Figure 8 (222)} is biased along the rotating direction relative to the first extending portion {Figure 7/8 
Regarding claim 4, Yen further discloses wherein the second extending portion is biased opposite to the rotating direction relative to the first extending portion {Figure 7/8 (222) curves in a circumferential direction opposite to the direction of rotation of the impeller, whereas (223) does not; therefore, there is a bias of the second extending portion relative to the first extending portion}. 
Regarding claim 6, Yen further discloses:
wherein the same angle difference is formed between the first extending portion and the second extending portion in the extending direction of each blade of a group of the blades {[0030], Figure 7 has multiple instances of (222) and (223) with only one label indicating they are repeated, there is no mention of different angles, and the angle differences appear consistent in Figure 7, see MPEP 2144.01},
and the group is periodically annually configured in the blades {[0008]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Herrou et al. (U.S Pre-Grant Publication 20170002836) hereinafter Herrou.

    PNG
    media_image1.png
    615
    552
    media_image1.png
    Greyscale

Regarding claim 5, Yen teaches the centrifugal fan of claim 1. Yen is silent regarding the diameters/radii of the blades, but appears to have a shorter diameter for the blade section (223).  
Herrou pertains to centrifugal cooling fans.  Herrou teaches that centrifugal cooling fan blades generally have equal chord length {[0003]-[0005], which results in the diameter being equal}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the ends of the extending portions of Yen to have equal diameters as taught by Herrou when discussing conventional centrifugal fans.  One of ordinary skill in the art would be motivated to do so for reasons related to the effectiveness of the relatively close throat gap to direct airflow to the outlet (Herrou [0003]-[0005]).       
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Horng (U.S Pre-Grant Publication 20030123975).
Regarding claim 7, Yen discloses the centrifugal fan of claim 1, but is silent regarding wherein the angle differences of any two adjacent blades are different.  
Horng pertains to centrifugal fans.  Horng teaches wherein the angles of any two adjacent blades are different {Figure 10 (θ1)-(θ3); [0031]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the blades of Yen with multiple different angles with respect to the outer circumference resulting in the angle differences of two adjacent blades being different based on the multiple angles of Horng in Figure 10.  One of ordinary skill in the art would be motivated to do so to enhance blowing efficiency {Horng [0031]}.     
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747